By the COURT.
The ruling of the court overruling the objections of defendant to the order fixing the day of execution is not appealable.
Every question urged on the argument of this appeal was disposed of on the former appeal. Moreover, the verdict of the jury was sufficient and regular: People v. Welch, 49 Cal. 174. And further, the provision of the constitution of this state as to the prosecution of criminal offenses by information (sec. 8, art. 1) is not in conflict with the constitution of the United States: Kalloch v. Superior Court of the City and County of San Francisco, 56 Cal. 229.
The order fixing the day for the execution of the judgment is affirmed.